Title: Samuel Adams to John Adams, 21 Jul. 1786
From: Adams, Samuel
To: Adams, John


          
            
              My dear Sir
            
            

              Boston

               July 21 1786
            
          

          There are two great Objects which I think should engage the
            Attention of Patriots here, & which appear to me to involve every
            thing else—to preserve entire our political Liberties, & to support our National
            Faith. To effect either of these Capital Ends, we must counterwork the Designs of Great
            Britan, who to say the least does not appear to be our most cordial Friend, by her
            Emissaries amongst us, to ruin both. The internal Enemies of this Country ridiculed our
            our early Ideas of Opposition, embarrassed our Measures through the whole Conflict and
            prolonged the War. They had nearly broke up our Army, in 1782, and they are
            now practicing the same Arts, by influencing many weak Men to with-hold the necessary
            Aid of Taxes, to destroy the publick Faith. I should therefore think it very impolitick
            to increase their Number by admitting the Tory Refugees without Discrimination. Jonathan Philanthrop whom you well knew, with many others took a very active Part,
            & they were very successful in promoting the Designs of the British Government
            before the War; There are some among them who would be the fittest Instruments to be
            employed by that Court in tearing up, or rather undermining the Foundations of our newly
            erected Fabrick.—If you ask, What has thrown me into this Fit of Zeal against the
            Refugees? I answer, they already have or soon will in my opinion, form a dangerous
            Faction. But I will be more explicit in my next.
          This Letter I commit to the Care of Mr
              Benjm Austin junr whose Father
            and Connexions you are not unacquainted with. Adieu & believe me / your
            affectionate Friend
          
            
              S. A.
            
          
        